DETAILED ACTION
This office action is in response to the application filed on 01/21/2020 . 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/21/2020, 07/23/2020, 02/01/2021and 04/07/2021 has been considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in claim 14.  Therefore, the “wherein the second negative voltage terminal is coupled to another terminal of the input voltage.” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3 recites “(2/3)” this should be change to “two-thirds (2/3)”.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,6-9 and 15-17 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-9 of copending Application No. **464. Although the claims at issue are not identical, they are not patentably distinct from each other because, see table below.
Claim 1 of the current application
Claim 1 of App. 16/776464
A converter, comprising: an input capacitor, configured to receive an input voltage; a primary-side switching circuit, coupled to the input capacitor, the primary-side switching circuit having a switching period and a switching frequency; a magnetic element circuit, comprising a transformer and an inductor, the magnetic element circuit being coupled to the primary-side switching circuit; a secondary-side switching circuit, coupled to the magnetic element circuit; and an output capacitor, coupled to the secondary-side switching circuit; wherein the input capacitor, the inductor, and the output capacitor oscillate to generate an oscillating current during the switching period, wherein the status of the primary-
capacitor; a primary-side switching circuit, comprising: a first positive voltage terminal coupled to one terminal of an input voltage; and a first negative voltage terminal, wherein the first negative voltage terminal and the first positive voltage terminal are coupled to the input capacitor; a magnetic element circuit coupled to the primary-side switching circuit; a secondary-side switching circuit coupled to the magnetic element circuit, the secondary-side switching circuit comprising: a second positive voltage terminal coupled to the first negative voltage terminal; and a second negative voltage terminal coupled to another terminal of the input voltage, and the capacitor coupled to the secondary-side switching circuit. 

Claim 6
6. The converter of claim 1, wherein the transformer of the magnetic element circuit comprises: at least one magnetic core; at least one primary-side winding, coupled to the primary-side switching circuit; and at least one secondary-side winding, coupled to the secondary-side switching circuit, wherein the at least one primary-side winding and the at least one secondary-side winding are coupled through the at least one magnetic core.
Claim 2
2. The converter of claim 1, wherein a transformer of the magnetic element circuit comprises: at least one magnetic core; at least one primary-side winding coupled to the primary-side switching circuit; and at least one secondary-side winding coupled to the secondary-side switching circuit, wherein the at least one primary-side winding and the at least one secondary-side winding are coupled through the at least one magnetic core.
Claim 7




8. The converter of claim 1, wherein the at least one secondary-side winding of the transformer comprises at least two windings, wherein the at least two windings are connected in series with each other, and a connection point of the at least two windings comprises a center tap, wherein the at least one secondary-side winding of the transformer and the secondary-side switching circuit form a center-tapped full wave rectifier circuit.
Claim 5
5. The converter of claim 1, wherein the at least one secondary-side winding of the transformer comprises at least two windings, wherein the at least two windings are connected in series with each other, and a connection point of the at least two windings comprises a center tap, wherein the at least one secondary-side winding of the transformer and the secondary-side switching circuit form a center-tapped full wave rectifier circuit. 
Claim 9 
9. The converter of claim 1, wherein the secondary-side switching circuit comprises a full bridge rectifier circuit.
Claim 6
6. The converter of claim 1, wherein the secondary-side switching circuit comprises a full bridge rectifier circuit. 
Claim 15
15. The converter of claim 14, further comprising: a control device, comprising: a controller, configured to output at least one pulse width modulation signal, 

8. The converter of claim 1, further comprising: a control device, comprising: a controller configured to output at least one pulse width modulation signal, 





17. The converter of claim 14, further comprising: a control device, comprising: a controller, configured to output at least one pulse width modulation signal, wherein a reference ground of the pulse width modulation signal is the second negative voltage terminal; at least one isolation power supply, configured to provide at least one first power supply signal and at least one second power supply signal; at least one isolation circuit, configured to generate at least one control signal based on the at least one first power supply signal and the at least one pulse width control signal, wherein a reference ground of the control signal is the second positive voltage terminal; at least one first drive circuit, configured to generate at least one first 

9. The converter of claim 1, further comprising: a control device, comprising: a controller configured to output at least one pulse width modulation signal, wherein a reference ground of the pulse width modulation signal is the second negative voltage terminal; at least one isolation power supply configured to provide at least one first power supply signal and at least one second power supply signal; at least one isolation circuit configured to generate at least one control signal based on the at least one first power supply signal and the at least one pulse width modulation signal, wherein a reference ground of the control signal is the second positive voltage terminal; at least one first drive circuit configured to generate at least one first . 


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

  Claims 15-18 are also rejected to under 35 U.S.C. 112(b), for being dependent on a rejected claim under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al. US 2006/0187686.
	Regarding Claim 1, Sun discloses (Figures 3-6) a converter (Fig. 3), comprising: an input capacitor (Cb), configured to receive an input voltage (Vin); a primary-side 
	Regarding Claim 5, Sun discloses (Figures 3-6) wherein the inductor (Ls) is a leakage inductor of the transformer or an inductor independent from the transformer. (For Example: Par. 33-42)
	Regarding Claim 6, Sun discloses (Figures 3-6) wherein the transformer of the magnetic element circuit (130 and Tx) comprises: at least one magnetic core (at Tx); at least one primary-side winding (np), coupled to the primary-side switching circuit (110); and at least one secondary-side winding (ns1 and ns2), coupled to the secondary-side switching circuit (310), wherein the at least one primary-side winding and the at least one secondary-side winding are coupled through the at least one magnetic core. (For Example: Par. 33-42)
	Regarding Claim 7, Sun discloses (Figures 3-6)wherein the primary-side switching circuit (310) comprises a full bridge circuit (par. 44). 
	Regarding Claim 8, Sun discloses (Figures 3-6), wherein the at least one secondary-side winding (ns1 and ns2) of the transformer (Tx) comprises at least two windings, wherein the at least two windings are connected in series with each other, and a connection point (center tap) of the at least two windings comprises a center tap, wherein the at least one secondary-side winding of the transformer and the secondary-side switching circuit form a center-tapped full wave rectifier circuit (par. 44). (For Example: Par. 33-42) 
	Regarding Claim 9, Sun discloses (Figures 3-6) wherein the secondary-side switching circuit (310) comprises a full bridge rectifier circuit (par. 44). 
	Regarding Claim 10, Sun discloses (Figures 3-6) further comprising: a control circuit (controller of 110 and 320), configured to generate a set of complementary drive signals (from controller of 110) so as to control the primary-side switching circuit (110), a Duty cycle of each of the set of complementary drive signals being substantial 50% (par. 8), and a dead zone existing between two adjacent drive signals (Figs. 4 and 5). (For Example: Par. 33-42)
	Regarding Claim 11, Sun discloses (Figures 3-6)wherein when a voltage across two terminals of a switch (at 110) of the primary-side switching circuit is less than or equal to half of the input voltage (Vin), the control circuit controls the primary-side switching circuit (the controller of 110 always controls the primary side switching circuit regardless of the input voltage). (For Example: Par. 33-42) 
	Regarding Claim 12, Sun discloses (Figures 3-6)wherein when a voltage across two terminals of a switch (at 110) of the primary-side switching circuit is equal to zero, the control circuit controls the primary-side switching circuit (the controller of 110 always 
	Regarding Claim 14, Sun discloses (Figures 3-6)wherein the primary-side switching circuit (110) comprises: a first positive voltage terminal, coupled to one terminal of the input voltage; and a first negative voltage terminal (Vin +/-); wherein the secondary-side switching circuit (310) comprises: a second positive voltage terminal, coupled to the first negative voltage terminal; and a second negative voltage terminal (Vo+/-), outputting an output voltage (Vo) together with the second positive voltage terminal, wherein the second negative voltage terminal is coupled to another terminal of the input voltage (Fig. 3). (For Example: Par. 33-42) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al. US 2006/0187686 in view of  Sigamami et al. US 2014/0268891.
	Regarding Claim 2, Sun teaches (Figures 3-6) wherein the oscillating current comprises an oscillating frequency(Fig. 4 and 5). (For Example: Par. 33-42)

	Sigamami teaches (Figures 5-7), the switching frequency (fs) of the primary-side switching circuit (Q1 and Q2) is not less than 0.5 time the oscillating frequency (Fig. 7, when fs/fr =0.5 would produce fs=0.5*fr) and not more than 1 time the oscillating frequency (Fr, resonant frequency). (For Example: Paragraphs 47 and 54-56 )
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Sun to include the switching frequency of the primary-side switching circuit is not less than 0.5 time the oscillating frequency and not more than 1 time the oscillating frequency, as taught by Sigamani, to reduce ripple current in the output capacitor. 
	Regarding Claim 3, Sun teaches (Figures 3-6) wherein the oscillating current comprises an oscillating frequency(Fig. 4 and 5). (For Example: Par. 33-42)
	Sun does not teach the switching frequency of the primary-side switching circuit is not less than 0.5 time the oscillating frequency and not more than (2/3) time the oscillating frequency. 
	Sigamami teaches (Figures 5-7), the switching frequency (fs) of the primary-side switching circuit (Q1 and Q2) is not less than 0.5 time the oscillating frequency (Fig. 7, when fs/fr =0.5 would produce fs=0.5*fr) and not more than (2/3) time the oscillating frequency (Fr, resonant frequency). (For Example: Paragraphs 47 and 54-56 )
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Sun to include the switching .
Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al. US 2006/0187686 in view of  Onodera et al. US 4,383292.
	Regarding Claim 13, Sun teaches (Figures 3-6) a converter.
	Sun does not teach an input inductor, receiving the input voltage together with the input capacitor, an inductance value of the input inductor being greater than or equal to 5 times an inductance value of a leakage inductor of the transformer. 
	Onodera teaches (Figure 1), an input inductor (14), receiving the input voltage (from 18 and 20) together with the input capacitor (24), an inductance value of the input inductor (14) being greater than or equal to 5 times (Eq. 4) an inductance value of a leakage inductor (16) of the transformer (12). (For Example: Col. 3 )
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Sun to include an input inductor, receiving the input voltage together with the input capacitor, an inductance value of the input inductor being greater than or equal to 5 times an inductance value of a leakage inductor of the transformer, as taught by Onodera, to reduce losses in the system. 
Allowable Subject Matter
Claims 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Reasons for Indicating Allowable Subject Matter
The following is an examiner’s statement of reasons for indicating Allowable Subject Matter: 
	Claim 4; prior art of record fails to disclose either by itself or in combination:  “…wherein a distribution of capacitance value of the input capacitor is greater than 10%, and an inductance value of the inductor is less than or equal to 150.times.10[circumflex over ( )]-9 times a ratio of a square of the input voltage to a product of an output voltage and an output power of the converter. ”
These features taken alone or in combination are neither disclosed nor suggested by the prior art of record.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838